Exhibit 10.21



SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT




THIS SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT (this "Amendment") is made
and entered into effective as of the 1st day of August, 2013, by and between
COUSINS TIFFANY SPRINGS MARKETPLACE LLC and CP - TIFFANY SPRINGS INVESTMENTS LLC
(collectively, "Seller"), and AMERICAN REALTY CAPITAL IV, LLC ("Purchaser").


RECITALS


A.    Seller and Purchaser entered into that certain Purchase and Sale Agreement
dated as of June 28, 2013, for the sale and purchase of the Tiffany Springs
MarketCenter project in Kansas City, Missouri, as more fully described therein,
which Purchase and Sale Agreement was amended pursuant to the terms of that
certain Amendment to Purchase and Sale Agreement dated as of July 29, 2013 (the
Purchase and Sale Agreement, as amended, the "Sale Agreement").


B.    Seller and Purchaser desire to further amend the Sale Agreement as
hereinafter provided.


C.All terms which are defined in the Sale Agreement shall have the same meaning
when used in this Amendment unless specifically provided herein to the contrary.


AGREEMENT


For and in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Seller and Purchaser hereby agree as follows:


1.     Purchase Price. Section 2.4 of the Sale Agreement is hereby amended to
reduce the Purchase Price by the total amount of $800,000.00, such that the
Purchase Price shall be Fifty-Three Million Four Hundred Fifty Thousand and
No/100 Dollars ($53,450,000.00). Notwithstanding anything to the contrary in the
Sale Agreement, the portion of the Purchase Price attributable to that portion
of the Land known as Outparcels 1, 2, 3, 5, 6, 7A, 7B and 8, which is owned by
CP Investments, is $2,973,701.00, and the portion of the Purchase Price
attributable to the remainder of the Asset, which is owned by Cousins TSMC, is
$50,476,299.00.


2.    Tax-Deferred Exchange. Seller has advised Purchaser that Seller intends to
effectuate a tax-deferred exchange under Section 1031 of the Internal Revenue
Code of 1986. In connection with such an exchange transaction, Purchaser hereby
agrees to reasonably cooperate with Seller, provided that in no event shall (i)
Purchaser be required to incur any expense as a result of such cooperation, (ii)
such cooperation diminish Purchaser's rights or increase Purchaser's obligations
or potential liability under the Agreement or delay the Closing

1

--------------------------------------------------------------------------------



Date, and (iii) Seller's ability to complete the tax-deferred exchange or the
efficacy thereof be a condition to Seller's obligations under the Agreement.


3.     Counterpart Execution. This Amendment may be executed in multiple
counterparts, which, when combined together, shall constitute an original of
this Amendment. In addition, facsimile or email signatures of the parties shall
be effective on all counterparts of this Amendment.


4.    Entire Agreement. This Amendment, together with the Sale Agreement,
embodies the entire agreement of the parties hereto, and incorporates all
previous correspondence or communications, whether written or oral. The Sale
Agreement, as amended by this Amendment, can only be further modified or varied
by written instrument subscribed to by all of the parties hereto.


[Signatures appear on next page]



2

--------------------------------------------------------------------------------



This Amendment has been executed by Seller and Purchaser to be effective as of
the date first set forth above.
 
SELLER:




COUSINS TIFFANY SPRINGS MARKETCENTER LLC,
a Georgia limited liability company


By:    Cousins Properties Incorporated,
a Georgia corporation, its sole Member






By:    /s/ Pamela F. Roper            
Name:    Pamela F. Roper            
Title:    Senior Vice President             




CP - TIFFANY SPRINGS INVESTMENTS LLC, a Georgia limited liability company


By:    Cousins Properties Incorporated,
a Georgia corporation, its sole Member




By:    /s/ Pamela F. Roper            
Name:    Pamela F. Roper            
Title:    Senior Vice President             


                        
Date of Execution: August 1, 2013












--------------------------------------------------------------------------------



PURCHASER:


AMERICAN REALTY CAPITAL IV, LLC,
a Delaware limited liability company






By:     /s/ Edward M. Weil, Jr.        
Name:     Edward M. Weil, Jr.            
Title:    President                




Date of Execution: August 1, 2013





